UNITED STATES DISTRICT COURT                                                       04/03/2020
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
YOVANNY DOMINGUEZ, for himself and on                          :
behalf of all other persons similarly situated,                :
                                                               :
                           Plaintiff,                          :   MEMORANDUM ORDER
                                                               :
         -v-                                                   :   19-CV-11932 (JLC)
                                                               :
BOHEMIAN CITIZENS BENEVOLENT                                   :
SOCIETY OF ASTORIA L.I.N.Y., et al.,                           :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

       By letter dated March 27, 2020 (“the cover letter”), counsel for Defendants presented for
the Court’s approval the parties’ proposed Consent Decree, which they submit, “is fair and
reasonable and in the public interest.” Dkt. No. 16. However, this is not the correct standard to
apply in this case.

       The correct standard for a non-class action settlement brought by a party other than an
enforcement agency, such as this one, is whether the proposed consent decree:

                 1) springs from and serves to resolve a dispute within the court’s
                 subject-matter jurisdiction, 2) comes within the general scope of
                 the case made by the pleadings, and 3) furthers the objectives of
                 the law upon which the complaint was based.

Kozlowski v. Coughlin, 871 F.2d 241, 244 (2d Cir. 1989) (citation and internal punctuation
omitted); accord Crosson v. PopSockets LLC, No. 19-CV-200 (CBA) (LB), 2019 WL 6134416,
at *2 (E.D.N.Y. Oct. 8, 2019), adopted by 2019 WL 6134153 (Nov. 19, 2019); Riverkeeper, Inc.
v. MLV Concrete Inc., No. 14-CV-3762 (LDH) (PK), 2017 WL 3172897, at *2 (E.D.N.Y. June
26, 2017), adopted by 2017 WL 3172859 (July 25, 2017).

         This should not come as a surprise as Magistrate Judge Gorenstein had recently corrected
defense counsel on this very point in a case cited in a footnote to the cover letter. See Figueroa
v. Arhaus, LLC, No. 18-CV-10491 (GWG), Dkt. No. 16. Indeed, the cases that defense counsel
cite in the body of the cover letter are the exact same cases that Judge Gorenstein pointed out
were inapposite. See id. (noting that Yap v. Sumitomo Corp. of Am., No. 88-CV-700 (LBS),
1991 WL 29112 (S.D.N.Y. Feb. 22, 1991) and Meyer v. Macmillan Pub. Co., Inc., No. 78-CV-
2133 (MEL), 1986 WL 15676 (S.D.N.Y. Mar. 28, 1996) involved class action settlements and
that SEC v. Citigroup Global Mkts. Inc., 752 F.3d 285 (2d Cir. 2014) was brought by an
enforcement agency). Consequently, counsel should reconsider the form letter that they
apparently submit to the court in any future analogous cases and modify the case law contained
therein.

       In any event, the Court has reviewed the proposed Consent Decree and finds that it meets
the requirements set forth in Kozlowski and its progeny. Accordingly, it is hereby approved. In
addition, consistent with this Memorandum Order, the Court has struck the proposed finding
regarding the “public interest” (as it is inapplicable) and the reference to plaintiff acting as a
“private attorney general” (as it is irrelevant) and replaced it with a reference to this
Memorandum Order.

       SO ORDERED.

Dated: New York, New York
       April 3, 2020




                                                2
